Action to recover damages for the destruction of one of plaintiff’s sewers as the result of appellants dumping large quantities of rock and fill into swampy land adjacent thereto, thus causing the swampy land to move and destroy the sewer. Judgment in favor of plaintiff and order granting plaintiff an extra allowance, pursuant to section 1513 of the Civil Practice Act, unanimously affirmed, with costs. No opinion. Present — Hagarty, Acting P. J., Carswell, Johnston, Adel and Aldrich, JJ. [See post, p. 1051.]